internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 1-plr-133106-02 date date legend distributing controlled acquiring acquiring sub lp sub sub plr-133106-02 sub sub sub sub sub sub sub f1 sub f2 corp f llc lp llc plr-133106-02 llc ulc shareholder a shareholder b country x province y business a business b business c business d business e business f business g date a date b date c date d a b plr-133106-02 c d e f g h i j k l m n o p q r s t u v w x plr-133106-02 y z aa bb cc dear this letter responds to your date request for rulings on certain federal_income_tax consequences of proposed transactions the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts publicly traded distributing is the common parent of an affiliated_group whose includible corporations join in filing a consolidated federal_income_tax return the distributing group distributing has outstanding one class of common_stock and one class of preferred_stock based on public securities filings distributing believes that shareholder a together with its affiliates is the only beneficial_owner of distributing stock representing five percent or more of distributing’s voting power or fair_market_value distributing directly and through domestic and foreign affiliates engages in business a business b business c business d business e business f and business g the domestic operations of business a business b and business c are collectively referred to as the retained businesses the domestic operations of business d business e business f business g and the country x business f are collectively referred to as the non-core businesses except for the country x business f the business characteristics of the foreign operations of business d business e business f and business g more closely resemble the retained businesses than the non-core businesses plr-133106-02 distributing wholly owns sub sub sub and controlled and owns a percent of the sub common_stock b percent at least percent of sub c percent more than percent of the corp f common_stock a class a interest in limited_partnership lp representing d percent of lp’s value the sole membership interest in llc an entity intended to be disregarded as separate from its owner for federal tax purposes under sec_301_7701-3 of the procedure and administrative regulations a disregarded_entity and the sole interest in ulc a disregarded_entity sub owns e percent of the sub common_stock f percent of sub and a class a interest in lp representing g percent of lp’s value sub owns h percent of the sub common_stock i percent of sub all the stock of sub j percent more than five percent of the corp f common_stock and a class a interest in lp representing k percent of lp’s value sub wholly owns sub f1 and sub f1 wholly owns sub f2 sub wholly owns sub sub owns an l-percent less than twenty percent general_partner interest in lp corp f and two other members of its affiliated_group the corp f group own all of the class b interests in lp representing m percent of lp’s value unrelated investors own all of the corp f preferred_stock representing n percent of the corp f voting power and o percent of the corp f value lp owns llc lp a disregarded_entity and llc lp owns the preferred_stock of sub all of these entities are domestic except for sub f1 and sub f2 both of which are country x corporations and ulc which is a province y unlimited liability company before a restructuring in date a after the restructuring i distributing directly conducted the domestic operations of business a business c business d and business e ii sub directly conducted the domestic operations of business b and iii sub directly conducted the domestic operations of business f and business g in the restructuring distributing sub and sub transferred these domestic operations to lp for the class a interests described above and the corp f group contributed cash business_assets and preferred_stock of sub to lp for its class b interests as a result lp now directly conducts the non-core businesses other than the country x business f which is conducted by sub f2 and the retained businesses all operational functions for these businesses are performed by lp employees and all managerial and supervisory activities are performed by employees of sub the lp general_partner lp owns leases or licenses the tangible and intangible assets used in its businesses the sub assets consist almost entirely of trademarks relating to the retained businesses and the non-core businesses sub licenses these trademarks to lp for fair_market_value royalties p percent more than percent of the trademark value relates to the retained businesses sub owns among other assets trademarks relating to the foreign operations of business f and business g including the country x operations of business f corp f is the common parent of the corp f group and serves as a treasury_center and finance company for the distributing group the corp f group and lp plr-133106-02 corp f borrows funds in the financial markets and re-loans or contributes the funds to these enterprises for use in the ordinary course of their businesses corp f is owed a net of q more than the sum of r and s dollars by members of the distributing group and owes t more than q dollars to unrelated persons in addition distributing owes sub u dollars sub v dollars and sub w dollars all of which debt has arisen in the ordinary course of the distributing group businesses publicly traded acquiring is the common parent of an affiliated_group_of_corporations the acquiring group according to public securities filings x percent more than five percent of the acquiring common_stock is owned by shareholder b and its affiliates acquiring sub is the principal operating subsidiary of the acquiring group and is wholly owned by acquiring financial information submitted by distributing indicates that the domestic operation of business b one of the retained businesses to be conducted by distributing through lp and the domestic operation of business f one of the non- core businesses to be conducted by controlled each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years the retained businesses and the non-core businesses have markedly different business growth rates capital requirements cash_flow profiles and strategic goals and opportunities these differences have reduced managerial efficiency by creating tensions in important areas such as business growth strategies resource allocation and employee retention in addition acquiring wishes to acquire the non-core businesses but will not agree to the combination unless these businesses first are separated from the retained businesses proposed transactions to facilitate acquiring’s acquisition of the non-core businesses and to eliminate the inefficiencies associated with operating the retained and non-core businesses within the same affiliated_group distributing has proposed and partially completed the following series of transactions the proposed transactions i on date b distributing formed controlled as a wholly owned subsidiary to participate in the proposed transactions controlled has a single class of common_stock outstanding ii sub will merge into distributing under applicable state law the sub merger as a result distributing will acquire sub 1's class a interest in lp stock in sub and stock in sub this transaction is intended to qualify as a liquidation under sec_332 and sec_337 of the internal_revenue_code the code plr-133106-02 iii sub will merge into llc under applicable state law the sub merger because llc is a disregarded_entity distributing will be treated as acquiring and directly holding the assets and assuming the liabilities of sub for federal tax purposes after the sub merger llc will transfer to distributing its class a interest in lp stock in corp f sub and sub a receivable from corp f assets of the retained businesses and trademarks relating to the foreign operations of business f and business g except for the country x operations of business f or will transfer the sole interest in one or more disregarded entities owning such assets distributing will assume from llc debt owed sub and liabilities associated with the retained businesses llc will retain only assets and liabilities relating to the non-core businesses iv sub all of whose common_stock will be owned by distributing after steps ii and iii will merge into distributing under applicable state law the sub merger as a result distributing will acquire all of the sub stock lp through llc lp will receive preferred_stock of distributing in exchange for its sub preferred_stock distributing represents that the sub preferred_stock is described in sec_1504 this transaction is intended to qualify as a liquidation under sec_332 and sec_337 as to distributing and as a reorganization under sec_368 as to lp through llc lp v sub a wholly owned subsidiary of distributing after steps ii and iii will convert under applicable state law into llc the sub conversion because llc will be a disregarded_entity distributing will be treated as acquiring and directly holding the assets and assuming the liabilities of sub for federal tax purposes these assets and liabilities will include the lp general_partner interest assets and liabilities of the retained businesses and assets and liabilities of the non-core businesses vi sub a wholly owned subsidiary of distributing after steps ii iii and iv will merge into distributing under applicable state law the sub merger as a result distributing will receive the trademarks relating to the retained businesses and the non-core businesses following the sub merger and partially as a result of the transactions described in steps ii iii iv v and vi distributing will have net indebtedness to corp f of q all of which will have arisen in the ordinary course of the distributing group businesses vii distributing will transfer to newly formed wholly owned sub the trade- marks relating to the retained businesses in exchange solely for all the outstanding_stock of sub the sub exchange sub will license these trademarks to lp for fair_market_value royalties this transaction is intended to qualify as an exchange under sec_351 plr-133106-02 viii on date c sub f2 formed ulc as a disregarded_entity and transferred the sole interest in ulc to distributing distributing transferred cash to ulc sub f2 will sell the assets of the country x business f to ulc for this cash and ulc’s assumption of the related liabilities the ulc purchase ix lp whose general_partner and class a interests will be held by distributing after steps ii iii and v will distribute its assets of the non-core businesses or interests in one or more disregarded entities owning such assets to distributing in partial_liquidation of distributing’s class a limited_partner interest the lp distribution distributing or one or more disregarded entities owned by distributing will assume the lp liabilities associated with the non-core businesses x distributing will transfer to controlled the assets of the non-core businesses the non-core business_assets or interests in one or more disregarded entities owning such assets the non-core business_assets will consist of a the sole membership interest in llc b the assets of the non-core businesses received in the sub conversion step v c the trademarks relating to the non-core businesses received in the sub merger step vi d the sole membership interest in ulc acquired in the ulc purchase step viii e the assets received in the lp distribution step ix and f other assets used exclusively in the non-core businesses although the transfer of legal_title to certain non-core business_assets the delayed transfer assets may be delayed pending receipt of consents from unrelated parties all substantial rights to these assets will be transferred with the other non-core business_assets in exchange for the non-core business_assets controlled or one or more disregarded entities owned by controlled will a assume operating liabilities of y dollars associated with the non-core business_assets b borrow r from unrelated lenders and transfer the cash proceeds of such borrowing to distributing the cash amount and c issue to distributing i controlled securities with a principal_amount and issue_price of s dollars the controlled securities and ii all the outstanding controlled common_stock including the nominal shares issued for cash on controlled’s formation the exchange of this consideration for the non-core business_assets is referred to as the controlled asset exchange in addition distributing will grant to controlled perpetual nonexclusive royalty-free licenses for certain intellectual_property needed in both the retained businesses and the non-core businesses the licenses xi distributing will transfer to corp f the cash amount and the controlled securities in payment of debt owed by distributing to corp f the distributing debt repayment corp f intends to sell the controlled securities and use the proceeds and the cash amount to repay preexisting debt to unrelated lenders the corp f debt repayments xii distributing will distribute the controlled common_stock to the holders of its common_stock pro_rata the distribution the controlled common_stock will not be plr-133106-02 delivered directly to distributing’s shareholders but instead will be delivered to an exchange agent the exchange agent who will hold the controlled common_stock until the controlled merger step xiii as part of the distribution shares of unrestricted controlled common_stock will be distributed on shares of distributing restricted_stock the restricted_stock distribution xiii immediately after the distribution acquiring sub will merge into controlled with controlled surviving the controlled merger in the controlled merger a acquiring sub will transfer substantially_all of its assets to controlled and controlled will assume acquiring sub’s liabilities b acquiring as the sole shareholder of acquiring sub will become the owner of all the outstanding controlled common_stock and c the controlled shareholders will receive solely z shares of acquiring voting common_stock in exchange for each share of controlled common_stock instead of issuing fractional shares of acquiring stock the exchange agent will as soon as practicable after the merger date aggregate fractional interests into whole shares and sell them in the open market at the prevailing market prices and distribute the aggregate proceeds net of brokerage fees ratably to the distributing shareholders otherwise entitled to fractional interests acquiring stock issued to the former controlled shareholders in the controlled merger will constitute aa percent more than percent of the voting power and fair_market_value of the outstanding acquiring stock in connection with the proposed transactions distributing and controlled have entered into various agreements including a separation agreement a tax_sharing_agreement and a transition services agreement collectively the agreements the agreements may necessitate payments between the parties following the distribution in addition certain adjustments will be made to outstanding compensatory options on distributing stock including in some cases the issuance of compensatory options on controlled common_stock and to outstanding distributing restricted_stock collectively the adjustments the controlled options then will be converted into acquiring options as part of the controlled merger the conversion representations sub merger distributing makes the following representations regarding the sub merger described above in step iii a distributing on the date of adoption of the sub plan of merger and at all times until the merger occurs will be the owner of at least percent of the single outstanding class of sub stock b no shares of sub stock will have been redeemed during the three years preceding the adoption of the sub plan of merger plr-133106-02 c when the sub merger occurs sub will cease to exist d sub will not have acquired assets in any nontaxable_transaction at any time except for i acquisitions occurring more than three years before the date of adoption of the sub plan of merger and ii acquisitions occurring as part of the restructuring e no assets of sub have been or will be disposed of by either sub or distributing except for i dispositions in the ordinary course of business ii dispositions occurring more than three years before the adoption of the sub plan of merger iii dispositions occurring as part of the restructuring iv transfers occurring as part of the lp distribution step ix and v transfers occurring as part of the controlled asset exchange step x f the sub merger will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock immediately before the sub merger also hold directly or indirectly more than percent in value of the stock in recipient for this representation ownership will be determined immediately after the distribution and by applying the constructive_ownership rules of sec_318 as modified by sec_304 h sub will report all earned_income represented by assets that will be treated g before adoption of the sub plan of merger no assets of sub will have been distributed in_kind transferred or sold to distributing except in i transactions occurring in the normal course of business and ii transactions occurring more than three years before adoption of the merger plan as distributed to distributing such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc i the fair_market_value of the assets of sub will exceed its liabilities both at the date of the adoption of the sub plan of merger and immediately before the sub merger j no intercorporate debt between distributing and sub has been cancelled forgiven or discounted except in transactions that occurred more than three years before the date of adoption of the sub plan of merger the v dollars of debt owed sub by distributing will be extinguished as a result of the sub merger k distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code l all transactions that will be undertaken contemporaneously with in plr-133106-02 anticipation of in conjunction with or in any way related to the sub merger have been fully disclosed sub conversion distributing makes the following representations regarding the sub conversion described above in step v m distributing on the date of adoption of the sub plan of conversion and at all times until the conversion occurs will be the owner of at least percent of the single outstanding class of sub stock preceding adoption of the sub plan of conversion n no shares of sub stock will have been redeemed during the three years o when the conversion occurs sub will cease to exist p sub will not have acquired assets in any nontaxable_transaction at any time except for i acquisitions occurring more than three years before the date of adoption of the sub plan of conversion and ii acquisitions occurring as part of the restructuring q no assets of sub have been or will be disposed of by either sub or distributing except for i dispositions in the ordinary course of business ii dispositions occurring more than three years before the adoption of the sub plan of conversion and iii transfers occurring as part of the controlled asset exchange step x r the sub conversion will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock immediately before the sub conversion also hold directly or indirectly more than percent in value of the stock in recipient for this representation ownership will be determined immediately after the distribution and by applying the constructive_ownership rules of sec_318 as modified by sec_304 s before adoption of the sub plan of conversion no assets of sub will have been distributed in_kind transferred or sold to distributing except in i transactions occurring in the normal course of business and ii transactions occurring more than three years before adoption of the conversion plan as distributed to distributing such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc t sub will report all earned_income represented by assets that will be treated plr-133106-02 u the fair_market_value of the assets of sub will exceed its liabilities both at v no intercorporate debt exists or will exist between distributing and sub the date of the adoption of the sub plan of conversion and immediately before the sub conversion and none has been cancelled forgiven or discounted except in transactions that occurred more than three years before the date of adoption of the sub plan of conversion under sec_501 or any other provision of the code anticipation of in conjunction with or in any way related to the proposed sub conversion have been fully disclosed w distributing is not an organization that is exempt from federal_income_tax x all transactions that will be undertaken contemporaneously with in sub merger distributing makes the following representations regarding the sub merger described above in step vi if the transaction should be treated as a reorganization under sec_368 y the fair_market_value of the distributing stock and other consideration deemed received by distributing will approximately equal the fair_market_value of the sub stock surrendered in the exchange a direct interest in the sub enterprise and will be preserved within the meaning of sec_1_368-1 of the income_tax regulations z at least percent of the proprietary interest in sub will be exchanged for 2a because it will own all the stock of sub at the time of the sub merger distributing will not issue any of its stock in the sub merger 2b distributing has no plan or intention to sell or otherwise dispose_of any of the assets of sub acquired in the sub merger except for i dispositions made in the ordinary course of business ii transfers described in sec_368 eg the sub exchange step vii and iii the controlled asset exchange step x distributing will have been incurred by sub in the ordinary course of its business 2c any liabilities of sub assumed within the meaning of sec_357 by plr-133106-02 2e distributing and sub each will pay its expenses if any incurred in the 2d following the sub merger distributing will continue the historic_business of sub or use a significant portion of sub 7’s historic_business_assets in a business either directly or through one or more members of distributing’s qualified_group within the meaning of sec_1_368-1 or one or more partnerships in which distributing and members of its qualified_group own an aggregate interest representing a significant interest in such business or have active and substantial management functions as partners in such business sub merger distributing that was issued acquired or will be settled at a discount sec_368 and iv within the meaning of sec_368 equal or exceed the liabilities assumed within the meaning of sec_357 by distributing 2h sub is not under the jurisdiction of a court in a title_11_or_similar_case 2i the fair_market_value of the sub assets transferred to distributing will 2f no intercorporate indebtedness exists or will exist between sub and 2g no two parties to the transaction are investment companies as defined in 2j the total adjusted_basis of the assets of sub transferred to distributing will equal or exceed the liabilities assumed within the meaning of sec_357 by distributing distributing makes the following representations regarding the sub merger described above in step vi if the transaction should be treated as a liquidation under sec_332 and sec_337 2k no shares of sub stock will have been redeemed during the three years preceding the adoption of the sub plan of merger 2l when the sub merger occurs sub will cease to exist 2m sub will not have acquired assets in any nontaxable_transaction at any time except for i acquisitions occurring more than three years before the date of adoption of the sub plan of merger and ii acquisitions occurring in contemplation of and as part of the restructuring 2n no assets of sub have been or will be disposed of by either sub or distributing except for i dispositions in the ordinary course of business ii dispositions occurring more than three years before the adoption of the sub plan of merger and iii transfers occurring as part of the sub exchange step vii and the plr-133106-02 controlled asset exchange step x 2o except as described in the sub exchange step vii the merger of sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock immediately before the sub merger also hold directly or indirectly more than percent in value of the stock in recipient for this representation ownership will be determined immediately after the distribution and by applying the constructive_ownership rules of sec_318 as modified by sec_304 2p before adoption of the sub plan of merger no assets of sub will have been distributed in_kind transferred or sold to distributing except in i transactions occurring in the normal course of business and ii transactions occurring more than three years before adoption of the merger plan 2q sub will report all earned_income represented by assets that will be distributed to distributing such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc 2r the fair_market_value of the assets of sub will exceed its liabilities both at the date of the adoption of the sub plan of merger and immediately before the sub merger 2s no intercorporate debt exists or will exist between distributing and sub 2t distributing is not an organization that is exempt from federal_income_tax and none has been cancelled forgiven or discounted except in transactions that occurred more than three years before the date of adoption of the sub plan of merger under sec_501 or any other provision of the code anticipation of in conjunction with or in any way related to the sub merger have been fully disclosed 2u all transactions that will be undertaken contemporaneously with in controlled asset exchange and distribution distributing makes the following representations regarding the controlled asset exchange and the distribution described above in steps x and xii 2v any indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities plr-133106-02 2w with the possible exception of the restricted_stock distribution no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing controlled stock distributed in the restricted_stock distribution will not exceed percent of the controlled stock outstanding immediately before the distribution of business b and the domestic operations of business f represents the present operations of these businesses and regarding each business there have been no substantial operational changes since the date of the last financial statements submitted 2x the five years of financial information submitted for the domestic operations 2y following the distribution distributing with lp will continue the active_conduct of domestic business b independently and with its separate employees and the employees of lp domestic business f independently and with its separate employees further acquiring represents that controlled will continue the active_conduct of controlled’s business f after the controlled merger 2z following the distribution controlled will continue the active_conduct of 3a immediately after the distribution the gross assets of the trades_or_businesses directly conducted by distributing with lp that are relied upon by distributing to satisfy the active_trade_or_business_requirement of sec_355 domestic business b will have a fair_market_value equal to at least five percent of the total fair_market_value of the gross assets of distributing 3b immediately after the distribution the gross assets of the trades or 3c the distribution is being carried out to facilitate the acquisition of controlled businesses directly conducted by controlled that are relied upon by controlled to satisfy the active_trade_or_business_requirement of sec_355 domestic business f will have a fair_market_value equal to at least five percent of the total fair_market_value of the gross assets of controlled by acquiring the distribution is motivated in whole or substantial part by this corporate business_purpose and is also motivated by a desire to eliminate inefficiencies caused by operating the retained businesses and the non-core businesses within the same affiliated_group and by other purposes 3d i acquiring has no interest in acquiring the retained businesses or in being acquired by distributing or in acquiring controlled under circumstances that would leave acquiring as a controlled subsidiary of distributing ii distributing has no interest in acquiring acquiring or in having as a partially owned subsidiary a combined entity consisting of acquiring and the non-core businesses iii the controlled merger plr-133106-02 will not be completed unless distributing and controlled are separated and iv the controlled merger cannot be accomplished by an alternative nontaxable_transaction that does not involve the distribution of controlled stock and is neither impractical nor unduly expensive 3e there is no plan or intention by any shareholder who owns five percent or 3f there is no plan or intention by distributing or controlled directly or through more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing other than corp f to sell exchange transfer by gift or otherwise dispose_of i any stock in or securities of distributing or controlled after the distribution other than in ordinary market trading or the controlled merger or ii any stock in or securities of distributing controlled or acquiring after the controlled merger other than in ordinary market trading any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business or in the controlled merger 3h i the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed within the meaning of sec_357 by controlled excluding liabilities to which sec_357 applies plus the cash payment and ii the liabilities assumed within the meaning of sec_357 in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred 3g there is no plan or intention to liquidate either distributing or controlled to 3i the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property time of or after the distribution other than debt arising in the ordinary course of business or pursuant to the agreements and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the 3j no intercorporate debt will exist between distributing and controlled at the 3k immediately before the distribution items of income gain loss deduction plr-133106-02 publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in the controlled stock will be included in income immediately before the distribution to the extent required by applicable regulations see sec_1_1502-19 transitional matters payments made in any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length 3l except for certain payments required by the agreements regarding 3n the controlled securities issued to distributing will qualify as securities as 3m no two parties to the transaction will be investment companies as defined in sec_368 and iv that term is used in sec_361 3o the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled 3p for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution 3q for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution 3r no election will be made under sec_301_7701-3 that would cause any of ulc llc llc llc lp or any other disregarded_entity involved in the proposed transactions to be classified as other than an entity disregarded as separate from its owner for federal tax purposes plr-133106-02 3s at all times since date d a date more than one year before the date of the proposed transactions corp f has owed a total of at least bb more than q dollars to unrelated lenders corp f has not increased and will not increase its level of debt in contemplation of or in connection with the proposed transactions 3t at substantially_all times since date d but with isolated short-term exceptions distributing sub sub sub sub sub and lp in the aggregate have owed corp f a net amount of at least cc the sum of r and s dollars none of these entities has increased or will increase its level of debt to corp f or its total level of debt in contemplation of or in connection with the proposed transactions controlled merger distributing makes the following representations regarding the controlled merger described above in step xiii 3u the fair_market_value of the acquiring stock and any cash for fractional shares received by each controlled shareholder will approximately equal the fair_market_value of the controlled common_stock surrendered in the exchange 3v at least percent of the proprietary interest in controlled will be exchanged for acquiring stock and will be preserved within the meaning of sec_1 e i 3w acquiring has no plan or intention to reacquire directly or through a related_person within the meaning of sec_1_368-1 any of its stock issued in the controlled merger 3x following the transaction controlled will hold i at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets transferred by distributing to controlled and ii at least percent of the fair_market_value of acquiring sub’s net assets and at least percent of the fair_market_value of acquiring sub’s gross assets held by acquiring sub immediately before the transaction for this representation amounts paid_by controlled or acquiring sub to dissenters amounts paid_by controlled or acquiring sub to shareholders who receive cash or other_property amounts used by controlled or acquiring sub to pay reorganization expenses and all redemptions and distributions except for regular normal dividends made by controlled or acquiring sub will be included as assets of controlled or acquiring sub respectively immediately before the transaction 3y before the transaction acquiring will be in control of acquiring sub within the meaning of sec_368 plr-133106-02 3z controlled has no plan or intention to issue additional shares of its stock that would result in acquiring losing control of controlled within the meaning of sec_368 4a acquiring has no plan or intention to liquidate controlled to merge controlled with or into another corporation to sell or otherwise dispose_of the stock of controlled except for transfers of stock to corporations controlled by acquiring or to cause controlled to sell or otherwise dispose_of any of its assets or of any of the assets acquired from acquiring sub except for i dispositions made in the ordinary course of business or ii transfers of assets to a corporation controlled by controlled 4b the liabilities of acquiring sub assumed within the meaning of sec_357 by controlled were incurred by acquiring sub in the ordinary course of its business 4c following the transaction controlled will continue its and acquiring sub’s historic businesses or use a significant portion of the historic_business_assets of each business in a business either directly or through one or more members of acquiring’s qualified_group within the meaning of sec_1_368-1 or one or more partnerships in which acquiring and members of its qualified_group own an interest representing a significant interest in such business or have active and substantial management functions as partners in such business 4d acquiring acquiring sub controlled and the shareholders of controlled will pay their respective expenses if any incurred in connection with the transaction 4e no intercorporate indebtedness exists between acquiring and controlled or between acquiring sub and controlled that was issued acquired or will be settled at a discount 4f in the transaction shares of controlled common_stock representing control of controlled as defined in sec_368 will be exchanged solely_for_voting_stock of acquiring and cash for fractional shares of acquiring voting_stock for this representation shares of controlled common_stock exchanged for cash or other_property originating with acquiring will be treated as outstanding controlled common_stock on the date of the transaction 4g at the time of the transaction controlled will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in controlled that if exercised or converted would affect acquiring’s acquisition or retention of control of controlled as defined in sec_368 4h acquiring does not own nor has it owned during the past five years any shares of the stock of controlled plr-133106-02 4i no two parties to the transaction are investment companies as defined in sec_368 and iv 4j on the date of the transaction the fair_market_value of the assets of controlled will exceed the sum of its liabilities plus the amount of liabilities if any to which the assets are subject 4k controlled is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 4l the payment of cash in lieu of fractional shares of acquiring stock by the exchange agent is solely for the purpose of avoiding the expense and inconvenience to acquiring of issuing fractional shares and will not represent separately bargained-for consideration the total cash consideration to be paid in lieu of fractional shares of acquiring stock will not exceed one percent of the total consideration that will be issued in the transaction to controlled's shareholders in exchange for their controlled common_stock the fractional share interests of each controlled shareholder will be aggregated and no controlled shareholder will receive cash in an amount equal to or greater than the value of one full share of acquiring stock rulings sub merger based solely on the information submitted and the representations set forth above we rule as follows on the sub merger described above in step iii the sub merger will qualify as a complete_liquidation under sec_332 no gain_or_loss will be recognized by sub on the deemed_distribution of its assets to distributing in complete_liquidation sec_336 and sec_337 no gain_or_loss will be recognized by distributing on its deemed receipt of the sub assets in the sub merger sec_332 the basis in the hands of distributing of each asset deemed received from sub in the sub merger will equal the basis of that asset in the hands of sub immediately before the sub merger sec_334 the holding_period distributing will have in each asset deemed acquired in the sub merger will include the period during which that asset was held by sub sec_1223 plr-133106-02 distributing will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent they are reflected in distributing’s earnings_and_profits distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub merger sec_381 sec_1_381_c_1_-2 and sec_1_1502-33 any deficit in the earnings_and_profits will be used only to offset earnings_and_profits accumulated after the date of the sub merger sec_381 sub conversion based solely on the information submitted and the representations set forth the sub conversion will qualify as a complete_liquidation of sub under above we rule as follows on the sub conversion step v sec_332 sec_336 and sec_337 sec_332 no gain_or_loss will be recognized by sub on the sub conversion no gain_or_loss will be recognized by distributing on the sub conversion distributing will succeed to and take into account the items of sub the holding_period distributing will have in each asset deemed received in the basis distributing will have in each asset deemed received from sub in the sub conversion will equal the basis of that asset in the hands of sub immediately before the sub conversion sec_334 the sub conversion will include the period during which that asset was held by sub sec_1223 described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub conversion sec_381 sec_1_381_c_1_-2 and sec_1_1502-33 any deficit in the earnings_and_profits will be used only to offset earnings_and_profits accumulated after the date of the sub conversion sec_381 except to the extent they are reflected in distributing’s earnings_and_profits plr-133106-02 sub merger based solely on the information submitted and the representations set forth above we rule as follows on the sub merger step vi no gain_or_loss will be recognized by sub in the sub merger no gain_or_loss will be recognized by distributing in the sub merger equal the basis of that asset in the hands of sub immediately before the sub merger the basis of each asset received by distributing in the sub merger will the holding_period of each asset received by distributing in the sub merger will include the period during which sub held that asset controlled asset exchange and distribution based solely on the information submitted and the representations set forth above we rule as follows on the controlled asset exchange the distributing debt repayment and the distribution steps x xi and xii the controlled asset exchange including the transfer of all substantial rights in the delayed transfer assets followed by the distribution will qualify as a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing in the controlled asset exchange provided the cash amount is transferred to creditors of distributing in connection with the reorganization sec_357 sec_361 sec_361 and sec_361 the aggregate basis of the controlled stock and the controlled securities in the hands of distributing immediately after the controlled asset exchange will equal the aggregate basis distributing had in the non-core business_assets immediately before the controlled asset exchange decreased by i the cash amount and ii the liabilities assumed by controlled in the controlled asset exchange sec_358 and sec_358 such aggregate basis will be allocated between the controlled stock and controlled securities in proportion to the fair_market_value of each in accordance with sec_1 b sec_358 no gain_or_loss will be recognized by controlled in the controlled asset exchange sec_1032 plr-133106-02 the basis of each non-core business asset received by controlled in the controlled asset exchange will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period of each non-core business asset received by controlled in the controlled asset exchange will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by distributing on the transfer of the controlled securities to corp f in payment of distributing debt obligations sec_361 and sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of any shareholder of distributing on the receipt of controlled stock in the distribution sec_355 sec_355 will not treat as other_property any controlled stock actually or constructively issued in exchange for the licenses the aggregate basis of the distributing stock and controlled stock in the hands of each distributing shareholder immediately after the distribution including any fractional share of controlled stock to which the shareholder would be entitled will equal the shareholder’s aggregate basis in the distributing stock immediately before the distribution such aggregate basis will be allocated between the distributing stock and controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 shareholder will include the holding_period of the distributing stock on which the distribution is made provided the distributing stock is held as a capital_asset on the distribution date sec_1223 accordance with sec_312 sec_1_312-10 and sec_1_1502-33 earnings_and_profits will be allocated between distributing and controlled in the holding_period of the controlled stock received by each distributing payments made between distributing and its affiliates on the one hand and controlled and its affiliates on the other under the agreements regarding liabilities indemnities or other obligations that i have arisen or will arise for a taxable_period ending on or before the distribution date or for a taxable_period beginning before and ending after the distribution date and ii have not become fixed or ascertainable until after the distribution date will be treated as occurring immediately before the distribution see revrul_83_73 c b plr-133106-02 controlled merger based solely on the information submitted and the representations set forth above we rule as follows on the controlled merger step xiii provided the controlled merger qualifies as a statutory merger under applicable law and provided that immediately after the controlled merger controlled holds substantially_all of the assets transferred by distributing to controlled in the controlled asset exchange and substantially_all of the assets of acquiring sub the controlled merger will qualify as a reorganization under sec_368 the reorganization will not be disqualified because the voting_stock of acquiring is used in the merger sec_368 for this ruling substantially_all means at least percent of the fair_market_value of the corporation’s net assets and at least percent of the fair_market_value of the corporation’s gross assets controlled acquiring and acquiring sub each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by acquiring sub on the transfer of its assets to controlled in constructive exchange for controlled common_stock and the assumption by controlled of related liabilities sec_361 and sec_357 no gain_or_loss will be recognized by controlled on its receipt of acquiring sub assets in constructive exchange for controlled common_stock sec_1032 no gain_or_loss will be recognized by acquiring on its receipt of controlled common_stock in actual or constructive exchange for acquiring sub stock sec_354 the basis controlled will have in each acquiring sub asset will equal the basis of that asset in the hands of acquiring sub immediately before the exchange sec_362 the holding_period controlled will have for each acquiring sub asset will include the period during which that asset was held by acquiring sub sec_1223 immediately after the controlled merger acquiring’s basis in the stock of controlled will equal the sum of a acquiring’s basis in the stock of acquiring sub immediately before the controlled merger and b controlled’s net asset basis within the meaning of sec_1_1502-31 sec_1_358-6 and sec_1_1502-31 the holding_period acquiring will have in the stock of controlled attributable to the stock of acquiring sub will include the period during which acquiring held the stock of acquiring sub acquiring’s holding_period in the remaining stock of controlled will include the holding_period of the controlled shareholders from whom the stock was acquired in the controlled merger sec_1223 and plr-133106-02 no gain_or_loss will be recognized by a controlled shareholder on the exchange of controlled common_stock solely for acquiring stock including any fractional share interest to which the shareholder would be entitled sec_354 the basis in the hands of a controlled shareholder of the acquiring stock received in the transaction including any fractional share interest to which the shareholder would be entitled will equal the basis of the controlled common_stock exchanged sec_358 the holding_period a controlled shareholder will have for acquiring stock received in the transaction including any fractional share interest to which the shareholder would be entitled will include the holding_period in the controlled common_stock exchanged therefor provided the controlled common_stock is a capital_asset in the controlled shareholder’s hands on the date of the exchange sec_1223 if cash is received by a controlled shareholder as a result of the sale of a fractional share of acquiring stock by the exchange agent on behalf of the shareholder the shareholder will recognize gain_or_loss measured by the difference between the amount of the cash received and the basis of the fractional share as determined under ruling above sec_1001 if the fractional share interest is a capital_asset in the hands of the exchanging shareholder the gain_or_loss will be capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter of the code sec_1221 and sec_1222 caveats we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is given regarding i the federal_income_tax consequences of the sub merger described above in step ii ii the federal_income_tax consequences of the sub merger described above in step iv iii whether the sub exchange described above in step vii will qualify under sec_351 iv the federal_income_tax consequences of the ulc purchase described above in step viii plr-133106-02 v the federal_income_tax consequences of the lp distribution described above in step ix vi whether the licenses granted to controlled in step x constitute property under sec_351 or assets under sec_368 vii whether the controlled securities described above in step x will qualify as securities under sec_361 viii the federal_income_tax consequences of the corp f debt repayments described above in step xi ix the federal_income_tax consequences of the adjustments and the conversion x whether ulc llc llc llc lp or any other disregarded_entity involved in the proposed transactions will qualify as a disregarded_entity under sec_301_7701-3 and xi other than as described above in ruling the federal_income_tax consequences of non-arm's length payments with respect to transitional matters made under the agreements for a discussion of the circumstances under which a ruling letter will be revoked or modified see dollar_figure of revproc_2002_1 2002_1_irb_4 however when the criteria in dollar_figure of revproc_2002_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances procedural statements this ruling letter is directed only to the taxpayers who requested it and applies only to the facts of the proposed transactions sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter must be attached to the federal_income_tax return of each taxpayer involved in the proposed transactions for the taxable_year in which the proposed transactions are completed plr-133106-02 pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer_representative sincerely yours associate chief_counsel corporate by wayne t murray special counsel to the associate chief_counsel
